Order                                                                                   Michigan Supreme
                                                                                                    Court
                                                                                        Lansing, Michigan
  June 3, 2015
                                                                                          Robert P. Young, Jr.,
                                                                                                     Chief Justice

  150846(152)                                                                              Stephen J. Markman
                                                                                               Mary Beth Kelly
                                                                                                Brian K. Zahra
                                                                                        Bridget M. McCormack
  DTE ELECTRIC COMPANY, a/k/a DETROIT                                                         David F. Viviano
                                                                                          Richard H. Bernstein,
  EDISON COMPANY,                                                                                         Justices
           Plaintiff-Appellee,
                                                               SC: 150846
  v                                                            COA: 317976
                                                               Oakland CC: 2013-132055-CH
  JOSEPH CONSTANT,
             Defendant-Appellant.
  ________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his reply is GRANTED. The reply will be accepted as timely filed if
  submitted on or before June 9, 2015.




                       I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                 foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 June 3, 2015